Citation Nr: 1760215	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 887	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of VA compensation benefits was properly created regarding National Guard drill pay for fiscal years 2007, 2008, 2009, and 2010.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to September 1993, from March 2005 to June 2006, and from May 2007 to August 2007.  He also served in the Army National Guard.    

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision on withholdings from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2011 notification letter, VA notified the Veteran of its intent to reduce the Veteran's award for all necessary adjustments regarding drill pay.  That notification letter requested the Veteran return Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances.  The Veteran did not return Form 21-8951, but stated that he would obtain his drill log from his unit and that the proposed April 2012 withholding would cause a hardship.  VA implemented the drill pay withholding in an October 2011 administrative decision.  

In a November 2011 notice of disagreement, the Veteran stated that he didn't agree with the withholding going back to 2007 and that he felt that VA already withheld most of those drill date funds.  In a January 2014 VA Form 9, filed in response to an December 2013 SOC that addressed overpayment of benefits due to drill pay, the Veteran continued to assert that too much money was taken back in reference to his drill dates and requested an audit of his VA finances to confirm that too much money was taken back.  

Though the RO requested an audit in a March 2014 deferred rating, review of the claims file does not reflect that the requested audit has been performed.  At the September 2016 Travel Board hearing, the Veteran's representative stated that the Veteran had severance pay and drill pay and reiterated that the Veteran was seeking a full audit of his VA finance records and drill records.  

The Board finds that it is not clear from the evidence of record when and how much money has been recouped from the Veteran's compensation benefits based on military drill pay.  As such, the Board finds that remand is required for the AOJ to perform an audit of all adjustments to the Veteran's compensation benefits from fiscal years 2007 to 2010.

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid and due audit of the Veteran's compensation account for those periods associated with the reported overpayments (i.e., drill pay in FY 2007, 2008, 2009, and 2010).

The audit should reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and his representative.

2.  The RO should again review the validity of the debts created by the identified overpayments and, if the office finds the debts to be valid, issue the Veteran a supplemental statement of the case (SSOC) regarding the validity of the debts.  Specifically, any decision should include discussion of the events that led to the creation of the overpayment and an explanation and accounting of the amount of the indebtedness assessed against the Veteran, to include the specific amount recouped for each debt incurred.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




